



EXHIBIT 10.1
FIRST AMENDMENT TO THE
COSTAR GROUP, INC.
2016 STOCK INCENTIVE PLAN
Section 15 of the CoStar Group, Inc. 2016 Stock Incentive Plan is amended in its
entirety to read as follows, effective upon the date this First Amendment is
adopted:
To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Common Shares issued under an Incentive Stock Option,
the vesting of or settlement of an Award, an election pursuant to Section 83(b)
of the Code or otherwise with respect to an Award. The Company and its
Subsidiaries shall not be required to issue Common Shares, make any payment or
to recognize the transfer or disposition of Common Shares until such obligations
are satisfied. The Committee may provide for or permit for tax withholdings
determined using up to the maximum individual tax rate in the applicable
jurisdictions to be satisfied through the mandatory or elective sale of Common
Shares and/or by having the Company withhold a portion of the Common Shares that
otherwise would be issued to him or her upon exercise of the Option or the
vesting or settlement of an Award, or by tendering Common Shares previously
acquired.


Approved by the Board of Directors
February 15, 2018




1